REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 and dependent claims 5-12 are considered allowable. Independent claims 1 and 13 are allowable because the prior art does not disclose the structure regarding the claimed combination of A helmet locking assembly comprising: a mounting unit being coupled to a motorcycle; a pair of locking units coupled to said mounting unit and releasably engaging a respective one of a plurality of motorcycle helmets for retaining the motorcycle helmets on the motorcycle; a pair of turn signals coupled to said mounting unit and electrically coupled to an electrical system of the motorcycle, each of said turn signals being turned on when respective ones of the motorcycle turn indicators is turned on; a plurality of light emitters coupled to said mounting unit configured to emit light outwardly from said mounting unit and being electrically coupled to the electrical system of the motorcycle, each of said light emitters being turned on when tail lights or brake lights of the motorcycle are turned on; and wherein said mounting unit comprises a bar having a first end, a second end and an outer surface extending therebetween, a mount being coupled to and extending away from said bar, said mount being coupled to a rear fender on the motorcycle for retaining said bar on the motorcycle, said bar being horizontally oriented when coupled to the rear fender, and Page 2 of 8a plurality of stabilizers, each of said stabilizers being pivotally coupled to said bar, each of said stabilizers having a first portion movably engaging a second portion such that each of said stabilizers has a telescopically adjustable length.
Independent claim 13 includes a pair of locking units with a plate, and a clamp pivotally coupled to the plate, the clamp having a channel for receiving a chin bar of a motorcycle helmet to inhibit the helmet from being stolen.
The prior art does not disclose or teach these structures. The closest prior art appears to be Patent 8,499,989 by Ory and does not disclose or teach these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732